DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on June 17, 2019 in which claims 1, 5-15, 19-20, 23-26 and 25 are presented for examination. Claims 2-4, 16-18 and 21-22 have been cancelled. Claims 26 and 25 are newly added.

Claim Objections
Claim 25, second occurrence, is objected to because of the following informalities:
Claim 25 has been newly added, in which all of the claims presented in the claim listing are not presented in ascending numerical order, since claim 26 precedes the newly added claim 25. See MPEP 714, 37 C.F.R. 1.121(c)(1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 20 each recite “wherein the inner collar member comprises an elastic member attached to the first and second collar side ends to tighten the inner collar member against the neck region of the wearer”, which is unclear since the Specification gives no clear description of an elastic member and a cinch cord (claim 1) as claimed. Applicant's Specification discloses in [0063], “The inner collar (108) in this embodiment is provided with an elastic band or cord (150) having first and second ends (124, 126). The first and second ends (124, 126) are joined to the first and second collar ends (112, 114) as previously described. The elastic band or cord (150) in the inner collar pocket (120) allows the inner collar (108) to ride against the neck region of a golfer during a golf shot to minimize the gap between the golfer's neck and the inner collar (108) of the jacket shell (102) to keep rain from dripping down the golfer's neck during a golf shot.”, therefore based on Applicant' s disclosure there is no disclosure of the inner collar member having both a cinch cord as required by claim 1 and anelastic member as required by claim 6 and therefore, claim 6 fails to meet the written description requirement.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-15, 19-20, 23-26 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite “the two side ends”, in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the inner collar member comprises an elastic member attached to the first and second collar side ends to tighten the inner collar member against the neck region of the wearer”, which is indefinite since it is unclear as to the structures of the elastic member and the cinch cord recited in claim 1. Is the elastic member in addition to or the same structure the cinch cord previously recited in claim 1? Applicant’s Specification discloses in [0063], “The inner collar (108) in this embodiment is provided with an elastic band or cord (150) having first and second ends (124, 126). The first and second ends (124, 126) are joined to the first and second collar ends (112, 114) as previously described. The elastic band or cord (150) in the inner collar pocket (120) allows the inner collar (108) to ride against the neck region of a golfer during a golf shot to minimize the gap between the golfer's neck and the inner collar (108) of the jacket shell (102) to keep rain from dripping down the golfer's neck during a golf shot.” Based on this disclosure, it appears that the elastic member is the same structure as the cinch cord recited in claim 1. Therefore, Examiner is interpreting the elastic member as being the cinch cord as per Applicant’s disclosure. 

Claim 15 recites “the inner collar member and the outer collar member each having two side ends fixed to the first and second collar side ends”, which is indefinite since it is unclear as to the side end structures of the inner collar member. Claim 15 line 5 recites “and two side ends”, therefore, it is unclear if the two side ends of the inner collar member previously recited in claim 5 are the same or in addition to the “two side ends” of the inner collar member recited in line 12. For purposes of examination, Examiner is interpreting the two side ends recited line 12 as being the same as the two side ends recited in line 5.
Claim 20 recites “wherein the inner collar member comprises an elastic member attached to the first and second collar side ends to tighten the inner collar member against the neck region of the wearer”, which is indefinite since it is unclear as to the structures of the elastic member and the cinch cord recited in claim 15. Is the elastic member in addition to or the same structure the cinch cord previously recited in claim 15? Applicant’s Specification discloses in [0063], “The inner collar (108) in this embodiment is provided with an elastic band or cord (150) having first and second ends (124, 126). The first and second ends (124, 126) are joined to the first and second collar ends (112, 114) as previously described. The elastic band or cord (150) in the inner collar pocket (120) allows the inner collar (108) to ride against the neck region of a golfer during a golf shot to minimize the gap between the golfer's neck and the inner collar (108) of the jacket shell (102) to keep rain from dripping down the golfer's neck during a golf shot.” Based on this disclosure, it appears that the elastic member is the same structure as the cinch cord recited in claim 15. Therefore, Examiner is interpreting the elastic member as being the cinch cord as per Applicant’s disclosure. 
Additionally, if the elastic member is the same structure as the cinch cord, the limitation “wherein the inner collar member comprises an elastic member attached to the first and second collar side ends to tighten the inner collar member against the neck region of the wearer” is further indefinite, since it is unclear as to the construction of the elastic member/cinch cord. Claim 15 recites in line 4-7 “an inner collar member having a free top end and a fixed bottom end connected to the top edge of the torso region, and two side ends, the inner collar member forming a pocket, a cinch cord provided in the pocket and attached to the two side ends and a cinch adjustment member provided on the cinch cord”, here, as required by claim 15, the cinch cord is attached to the two side ends of the inner collar member, and as required by claim 20 the elastic member is attached to the first and second collar side ends. Therefore, it is unclear as to how the elastic member/cinch cord is attached to both the two side ends of the inner collar member as required by claim 15 and attached to the first and second collar side ends as required by claim 20. For purposes of examination, Examiner is interpreting the limitation as best understood. 
All dependent claims are rejected for depending from a rejected base claim
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 and 23-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “The jacket of claim 41”, which does contain a reference to a claim previously set forth.
Claim 23 recites “The collar of claim 22”, which does contain a reference to a claim previously set forth, since claim 22 has been cancelled. Claims 24 and 25 depend from claim 23.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2012/0233748) in view of Clark et al. (2004/0143880)[Clark] in view of Fayle et al. (2002/0095712)[Fayle].
Regarding claim 1, Curtis teaches, A jacket, comprising: a shell (10 comprises 26, [0016], figure 1), the shell comprising: a torso region configured for extending from a shoulder region to hip region of a wearer, the torso region including a top edge, a bottom edge and a first and a second torso side edges (26 comprises 12 , 12 includes an annotated top edge, an annotated bottom edge and annotated first and second torso side edges, annotated figure 1); a collar assembly configured for extending around a neck region of the wearer and connected to the top edge of the torso region (106/110 configured for extending around a neck region of the wearer and connected to the annotated top edge of 12, [0031], [0032], annotated figure 1), the collar assembly including a first and a second collar side ends, an inner collar member and an outer collar member (106/110 includes annotated first and second collar side ends, 110 and 106, [0032], [0033], [0034], figures 1 and 4-7); and a zipper extending from the torso bottom edge to the collar assembly (20 extends from the annotated torso bottom edge to 106/110, [0014], annotated figure 1), the zipper including first and second sets of complementary zipper teeth for fastening the first and second torso side edges of the torso region together (“The left and right front panels 14, 16, when joined/overlapped, meet at a slit 19. The left front panel 14 and right front panel 16 may be releasably attachable to each other, thus closing the slit 19, by a fastener 20, such as a zipper”, [0014], therefore, 20 includes first and second sets of complementary zipper teeth for fastening the annotated first and second torso side edges of 12 together, annotated figure 1), wherein the inner collar member forms a pocket, a cinch cord is provided in the pocket and inner collar member is against the neck region of the wearer (“the comfort collar 110 can stretch at least about 10% in its plane when stretching forces are applied and return to its pre-stretched shape when such stretching forces are removed. Such elastic properties may ensure that the comfort collar 110 stretches and closes about the neck of the wearer when the liner 100 is worn. The elastic properties may be accomplished in a variety of ways, including but not limited to incorporating an elastic band within the comfort collar 110”, [0038], figures 1 and 4, see also [0034], therefore, 110 forms a pocket, a cinch cord (elastic band) is provided in the pocket and 110 is against the neck region of the wearer, Examiner notes: since the elastic band is “within” 110 as disclosed, the elastic band is provided within a pocket as claimed). 
While Curtis discloses zipper 20, [0014], Curtis fails to teach, the zipper including first and second sets of complementary zipper teeth for fastening first and second side ends of the collar assembly together and a cinch cord is attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer.
Clark, a jacket, [0033], teaches, the zipper including first and second sets of complementary zipper teeth for fastening first and second side ends of the collar assembly together (“The collar 4 has a common longitudinal front opening 5 with the jacket, which is closed by a zipper 7, the zipper 7 being hidden by a flap 8”, [0035], therefore, 7 includes first and second sets of complementary zipper teeth for fastening first and second side ends of 4 together).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the zipper of Curtis as also fastening first and second side ends of the collar assembly together as taught by Clark, in order to provide a collar that can be fastened for greater protection for the user’s neck from outside elements.
While Curtis discloses the cinch member in [0038], the combined references fail to teach, a cinch cord is attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer.
Fayle, an adjustable hood assembly, [0026], teaches, a cinch cord is attached to the first and second side ends and a cinch adjustment member is provided on the cinch cord to tighten the hood member against the neck region of the wearer (62/54 is attached to the first and second side ends at 63 and 44 is provided on 62/54 to tighten to tighten 24 against the neck region of the wearer, “the base of each temporal cord segment 62 is anchored (for example by adhesive or by stitching) in passageway 28 at a location 63 that is near the junction 65 between hood 24 and collar 64”, [0028], best shown in figure 13, Examiner notes: 62 and 54 are unitary segments, as shown in figure 13, see [0026] and [0028] which discloses 44 in greater detail and [0027] which discloses 62 and 54 in greater detail).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cinch member of Curtis as being attached to the first and second side ends with a cinch adjustment member provided on the cinch cord as taught by Fayle, in order to provide a device that allows the user to lock the cinch member to maintain desired tension and also allow the user to unlock the cinch member to remove the tension from the cinch member with a sturdy anchor point on each side of the collar for additional stability for the elastic band.

Regarding claim 5, the combined references teach, wherein the cinch adjustment member is a cord lock (44 of Fayle is a cord lock, see Fayle, [0026], [0027], [0028], best shown in Figure 13).

Regarding claim 6, the combined references teach, wherein the inner collar member comprises an elastic member attached to the first and second collar side ends to tighten the inner collar member against the neck region of the wearer (as combined above, 110 of Curtis comprises 62/54 of Fayle (62/54 is an elastic member, [0029]), attached to the first and second collar side ends of 110 of Curtis (as taught by Fayle) to tighten 110 of Curtis against the neck region of the wearer, see Fayle [0028], and figure 13, see also Curtis [0038], which discloses 110 as having an elastic band within 110, see also [0034]).

Regarding claim 7, the combined references teach, wherein the inner collar member and the outer collar member are joined at a base to each other and the top edge of the torso region of the shell (Curtis, “The comfort collar 110 and collar portion 106 may be joined at the seam 108, and in one case the collars 106, 110 are not be joined physically at any points higher than the seam 108. This feature enables the comfort collar 110 extend radially inwardly to close around the wearer's neck while the collar portion 106 may remain straight and away from the wearer's neck”, [0034], figure 1, therefore, 110 and 106 are joined at a base to each other and the top edge of 12 of 10).
Regarding claim 8, the combined references teach, wherein the inner collar member and the outer collar member are joined at the first and second collar side ends (Curtis, “FIGS. 2-4 turned inside out.  This orientation shows the comfort collar 110 extending along substantially the entire length of the collar 106.  As shown in FIGS. 5 and 7, the ends 112, 114 of the comfort collar 110 taper generally downwards towards the seam 108 (reducing the height/thickness of the comfort collar 110).  However, the comfort collar 110 may lack the tapered ends 112, 114”, [0033], therefore, 110 and 106 are joined at the annotated first and second side ends, annotated figure 1).

Regarding claim 26, the combined references teach, wherein the inner collar member has an outer surface and the cinch cord extends through the inner collar member (110 of Curtis has an outer surface, figures 1-2, 4-5 and 7-8, as combined above 62/54 of Fayle extends through 110 (62/64 replaces the elastic band incorporated within 110, as combined above), the pocket (62/54 of Fayle replaces the elastic band incorporated within 110, as combined above, therefore, there is a pocket within 110), the cinch adjustment member on the cinch cord to tighten the inner collar member against the neck region of the wearer (44 is on 62/54 to tighten 110 of Curtis against the neck region of the wearer, as combined above).
While the combined references teach, the individual structures of the outer surface of the inner collar, the cinch cord extending through the inner collar member , the pocket, the cinch adjustment member is provided on the cinch cord, the combined references fail to teach, the cinch cord extends through the inner collar member to the outer surface and the cinch adjustment member is provided outside the pocket.
However, it is shown in Fayle, the cinch cord extends through the hood member to the outer surface and the cinch adjustment member is provided outside the pocket (62/54 extends through 28/38 of 24 to the outer surface of 24 and 44 is provided outside 28/38, [0026], best shown in figure 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cinch cord as extending to the outer surface and provide the cinch adjustment member outside the pocket as further taught by Fayle, in order to provide a device that allows the user to easily access the cinch adjustment member to lock and unlock the cinch member since the cinch cord extends to the outer surface and the cinch adjustment member is on the outside of the pocket.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2012/0233748) in view of Clark et al. (2004/0143880)[Clark] in view of Fayle et al. (2002/0095712)[Fayle] in view of Thiel et al. (2018/0249133)[Thiel].
Regarding claim 9, the combined references teach, the outer collar member (Curtis, 106), the base (Curtis, the location where the inner and outer collar members are joined, as per claim 7, see above), the inner and outer collar members (Curtis, 110 and 106).
The combines references fail to teach, wherein the outer collar member comprises at least one through opening adjacent the base such that any liquid captured between the inner and outer collar members can pass through the at least one through opening.
Thiel teaches, the outer member comprises at least one through opening such that any liquid captured between the inner and outer collar members can pass through the at least one through opening (“the pouch 110 is formed of a flexible, durable, and waterproof or at least water-resistant material”, [0130], “the pouch includes drainage holes to remove water from the pouch…the drainage holes are formed using holes with grommets in the waterproof and/or water-resistant material”, [0176], therefore, the outer member comprises at least one through opening such that any liquid captured between the inner and outer members can pass through the at least one through opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer collar member of Curtis with at least one through opening as taught by Thiel, in order to provide a “drainage hole to remove water” ([0176]) from the collar assembly.
The combined references teach, wherein the outer collar member comprises at least one through opening adjacent the base such that any liquid captured between the inner and outer collar members can pass through the at least one through opening (106 of Curtis comprises at least one through opening (as taught by Thiel, as combined above) such that any liquid captured between 110 and 106 of Curtis can pass through the at least one through opening).
Regarding the claim language “at least one through opening adjacent the base”, 
Examiner notes that the term “adjacent” is very broad and merely means “close to; lying near”, see NPL definition of adjacent. Therefore, with the addition of the at least one through opening as combined above on the outer collar member, the at least one through opening would be “adjacent the base” as claimed, since the outer collar has  fixed dimensions between the upper edge, lower edge and opposing sides, the at least one through opening would be considered close to; lying near the base, “adjacent the base” as claimed.
Further, even though the combined references do not specifically disclose does not specifically disclose “at least one through opening adjacent the base” as claimed, it, however, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one through opening adjacent the base. Such modification would be considered a mere choice of a preferred configuration for the non-evaporative liquid as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(ll)(b) and 2143(l)(E). Here, since there are finite choices in selecting a location for the at least one opening, the location being between upper edge and lower edges and opposing sides of the outer collar member. In this case, by selecting the location as being “adjacent to the base”, as claimed, the modification would allow for the collar assembly to drain water as the water accumulates near the base.
Regarding claim 10, the combined references teach, wherein the at least one through opening includes a grommet (As combined above, the through opening includes a grommet, Thiel, “the drainage holes are formed using holes with grommets in the waterproof and/or water-resistant material”, [0176]).	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2012/0233748) in view of Clark et al. (2004/0143880)[Clark] in view of Fayle et al. (2002/0095712)[Fayle] in view of Thiel et al. (2018/0249133)[Thiel] in view of Luedecke (2018/0192743).
Regarding claim 11, the combined references teach, the at least one through opening (taught by Thiel as combined above).
The combined references fail to teach, wherein the at least one through opening is between about 3mm and about 8mm in diameter.
Luedecke teaches, wherein the at least one through opening is between about 3mm and about 8mm in diameter (“a sequin-based eyelet could have a diameter of approximately 5.5 mm. In some embodiments, an opening in a sequin for receiving a lace can have a size in a range between 2 mm to 6 mm. In one embodiment, an opening in a sequin may have a size of approximately 3.5 mm”, therefore, the at least one through opening is between about 3mm and about 8mm in diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one through opening of the combined references as being between about 3mm and 8mm as taught by Luedecke, in order to provide the drainage hole with an opening that is big enough to remove water from the collar assembly. Additionally, the drainage hole would add extra weight to the collar assembly, and by having the at least one through opening between about 3mm and 8mm would not add excessive weight to the collar assembly. 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2012/0233748) in view of Clark et al. (2004/0143880)[Clark] in view of Ying et al. (2005/0048860)[Ying].
Regarding claim 12, the combined references teach, the jacket (Curtis, “the outer shell 26 may be coated with a polymer, such as a durable, water repellent finish (i.e. a perfluorohydrocarbon finish, such as TEFLON.RTM.  finish sold by E. I. DuPont de Nemours and Company of Wilmington, Del.)”, [0017], “The membrane layer 28a may have microscopic openings that permit moisture vapor (such as water vapor) to pass therethrough, but block liquids (such as water) from passing therethrough”, [0020],  “the thermal barrier 30 may be treated with a water-resistant…finish”, [0023], “the comfort collar 110 is treated with a water-resistant…finish”, [0042], therefore, 10 has water resistance and water repellent characteristics).
The combined references fail to teach, wherein the jacket has greater than 10,000 mm water-resistance.
Ying teaches, wherein the jacket has greater than 10,000 mm water-resistance (figure 5 shows a jacket, [0034], which is made from fabric 100, [0017], [0028], [0033],figures 1 and 4, “the sample of the textile laminate 100...the water resistant ability based on the water pressure method is over 10000 mm’, [0030], see also table 1, therefore, fabric 100 of the jacket has greater than 10,000 mm water-resistance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the jacket of the combined references from a material that has greater than 10,000 mm water-resistance as taught by Ying; in order to provide “a great waterproof ability”, [0030], which allows for the jacket to have “dry effect, diffusion ability”, [0030].

Regarding claim 13, the combined reference teach, the jacket (Curtis, 10).
The combined references fail to teach, wherein the jacket has water vapor permeability of greater than 8,000 g/m²/24 hr.
Ying teaches, wherein the jacket has water vapor permeability of greater than 8,000 g/m²/24 hr (figure 5 shows a jacket, [0034], which is made from fabric 100, [0017], [0028], [0033], figures 1 and 4, in which “the moisture permeability of the sample of the textile laminate 100 is over 10000 g/m.sup.2-24 hr”, [0030], see also table 1, therefore, the fabric 100 of the jacket has water vapor permeability of greater than 8,000 g/m²/24 hr).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the jacket of the combined references from a material that has water vapor permeability of greater than 8,000 g/m²/24 hr as taught by Ying; in order to provide the jacket with “an excellent breathable ability”, [0030] and “generated perspiration can be absorbed from a wearer's 
body in a very short time, making the wearer dry and comfortable”, [0030].

Regarding claim 14, the combined reference teach, the jacket (Curtis, 10).
The combined references fail to teach, wherein the ratio of water-resistance to water vapor permeability is in the range of about 1.00 : 1.00 to about 5.00 : 1.00.
Ying teaches, wherein the ratio of water-resistance to water vapor permeability is in the range of about 1.00 : 1.00 to about 5.00 : 1.00 (figure 5 shows a jacket, [0034], which is made from fabric 100, [0017], [0028], [0033], figures 1 and 4, in which “the 
moisture permeability of the sample of the textile laminate 100 is over 10000 g/m.sup.2-24 hr and the water resistant ability based on the water pressure method is over 10000 mm”, [0030], see also table 1, therefore, the ratio of water-resistance to water vapor permeability is in the range of about 1.00 : 1.00 to about 5.00 : 1.00).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the jacket of the combined references from a material that has the ratio of water-resistance to water vapor permeability is in the range of about 1.00 : 1.00 to about 5.00 : 1.00 as taught by Ying; in order to provide the jacket with “a great waterproof ability and an excellent breathable ability.  In addition, the dry effect, diffusion ability, and moisture picking ability tests show high water absorption ability of the invention. It means generated perspiration can be absorbed from a wearer's body in a very short time, making the wearer dry and comfortable”, [0030].

Claims 15, 19-20 and 25(newly added) are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2012/0233748) in view of Fayle et al. (2002/0095712)[Fayle] in view of Fowler (2018/0042319).
Regarding claim 15, Curtis teaches, A collar for a jacket (106/110 for 10, [0031], figure 1), comprising: a collar assembly configured for extending around a neck region of a wearer and connecting to a top edge of a torso region of a jacket (106/110 is  configured for extending around a neck region of a wearer and connecting to an annotated top edge of 12 of 10, [0031], [0032], annotated figure 1), the collar assembly comprising: an inner collar member having a free top end and a fixed bottom end connected to the top edge of the torso region (“FIG. 8 is a sectional view of the collar 106 and comfort collar 110 shown in FIGS. 2-7. The comfort collar 110 and collar portion 106 may be joined at the seam 108, and in one case the collars 106, 110 are not be joined physically at any points higher than the seam 108. This feature enables the comfort collar 110 extend radially inwardly to close around the wearer's neck while the collar portion 106 may remain straight and away from the wearer's neck.”, [0034], figures 2-8, therefore, 106/110 comprises 110 having a free top end and a fixed bottom end connected to the annotated top edge of 12, annotated figure 1), and two side ends (“As shown in FIGS. 5 and 7, the ends 112, 114 of the comfort collar 110 taper generally downwards towards the seam 108 (reducing the height/thickness of the comfort collar 110). However, the comfort collar 110 may lack the tapered ends 112, 114, or may taper along the entire length of the comfort collar 110, depending on the shape desired”, [0033], therefore, 110 has 112 and 114, best shown in figure 7), the inner collar member forming a pocket, a cinch cord provided in the pocket and attached to the two side ends and a cinch adjustment member provided on the cinch cord (“the comfort collar 110 can stretch at least about 10% in its plane when stretching forces are applied and return to its pre-stretched shape when such stretching forces are removed. Such elastic properties may ensure that the comfort collar 110 stretches and closes about the neck of the wearer when the liner 100 is worn. The elastic properties may be accomplished in a variety of ways, including but not limited to incorporating an elastic band within the comfort collar 110”, [0038], figures 1 and 4, see also [0034], therefore, 110 forms a pocket, a cinch cord (elastic band) provided in the pocket, Examiner notes: since the elastic band is “within” 110 as disclosed, the elastic band is provided in the pocket as claimed); and an outer collar member having a free top end and a fixed bottom end connected to the top edge of the torso region adjacent to and outwardly from the inner collar member, first and second collar side ends, the inner collar member and the outer collar member each having two side ends fixed to the first and second collar side ends (“The inner collar 106 may be attached to the body portion 104 along a seam 108 that extends the entire circumferential length of the collar 106”, [0029], “FIG. 8 is a sectional view of the collar 106 and comfort collar 110 shown in FIGS. 2-7. The comfort collar 110 and collar portion 106 may be joined at the seam 108, and in one case the collars 106, 110 are not be joined physically at any points higher than the seam 108. This feature enables the comfort collar 110 extend radially inwardly to close around the wearer's neck while the collar portion 106 may remain straight and away from the wearer's neck”, [0034], figures 1-8, therefore, 106/110 comprises 110 having a free top end and a fixed bottom end connected to the annotated top edge of 12 region adjacent to and outwardly from 110, best shown in figures 7 and 8, see also annotated figure 1), first and second collar side ends (106/110 comprises annotated first and second collar side ends; [0032], [0033], [0034], annotated figure 1, see also figures 4-7), the inner collar member and the outer collar member each having two side ends (110 has 112 and 114 and 106 has two annotated side ends, [0032], [0033], [0034], annotated figure 1, figures 4-7), the collar assembly are configured to be capable to form a tubular collar configured to fit around a neck region of a wearer (106/110 is configured to be capable to form a tubular collar configured to fit around a neck region of a wearer, figures 1-2, 4-5 and 7).
While Curtis discloses the cinch cord, see [0038], Curtis fails to teach, the cinch cord attached to the two side ends and a cinch adjustment member provided on the cinch cord; first and second collar side ends, the inner collar member and the outer collar member each having two side ends fixed to the first and second collar side ends, wherein the first and second side ends of the collar assembly are configured to be capable to form a tubular collar configured to fit around a neck region of a wearer, and wherein the cinch adjustment member is configured with the cinch cord to adjustably tighten and loosen the inner collar member adjacent the neck region of the wearer.
Fayle, an adjustable hood assembly, [0026], teaches, the cinch cord attached to the two side ends and a cinch adjustment member provided on the cinch cord (62/54 is attached to the first and second side ends at 63 and 44 is provided on 62/54, “the base of each temporal cord segment 62 is anchored (for example by adhesive or by stitching) in passageway 28 at a location 63 that is near the junction 65 between hood 24 and collar 64”, [0028], best shown in figure 13, Examiner notes: 62 and 54 are unitary segments, as shown in figure 13, see [0026] and [0028] which discloses 44 in greater detail and [0027] which discloses 62 and 54 in greater detail), and wherein the cinch adjustment member is configured with the cinch cord to adjustably tighten and loosen the hood member adjacent the neck region of the wearer (44 is configured with 62/54 to adjustably tighten and loosen 24 adjacent the neck region of the wearer, [0026], [0027] [0028], best shown in figure 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cinch member of Curtis as being attached to the first and second side ends with a cinch adjustment member provided on the cinch cord as taught by Fayle, in order to provide a device that allows the user to lock the cinch member to maintain desired tension and also allow the user to unlock the cinch member to remove the tension from the cinch member with a sturdy anchor point on each side of the collar for additional stability for the elastic band.
The combined references fail to teach, first and second collar side ends, the inner collar member and the outer collar member each having two side ends fixed to the first and second collar side ends, wherein the first and second side ends of the collar assembly are configured to be capable to form a tubular collar configured to fit around a neck region of a wearer.
Fowler, a jacket with a collar assembly having a cinch member (not labeled), Figures 1 and 5A-5B teaches, first and second collar side ends (a first 210 and a second 210, [0060], figures 5A and 5B), the outer collar member each having two side ends fixed to the first and second collar side ends, wherein the first and second side ends of the collar assembly are configured to be capable to form a tubular collar configured to fit around a neck region of a wearer (252 of 102 has two side ends fixed to the first and second collar 210, the first and second 210 are configured to be capable to form a tubular collar configured to fit around a neck region of a wearer, [0060], see also [0063] regarding the outer layer 250 of 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collar assembly of Curtis with first and second collar side ends, the outer collar member having two side ends fixed to the first and second collar side ends as taught by Fowler, in order to provide the collar assembly with first and second side having a front height positioned at the anterior-side of the collar that is less than a height of the collar, to provide additional comfort for the wearer since the collar height is reduced at the wearer’s chin.
While Curtis teaches that 110 includes side ends 112 and 114, see [0033], and 106 includes side ends, see annotated figure 1 and also discloses in [0034], the construction of the inner collar member and the outer collar member, “FIG. 8 is a sectional view of the collar 106 and comfort collar 110 shown in FIGS. 2-7. The comfort collar 110 and collar portion 106 may be joined at the seam 108”, in which as combined above, the two side ends of the outer collar member 106 of Curtis is fixed to first and second collar side ends, as taught by Fowler. The combined references fail to teach, the inner collar member having two side ends fixed to the first and second collar side ends. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B). Therefore, in light of the teaching of the two side ends of the outer collar member 106 of Curtis being fixed to first and second collar side ends, as taught by Fowler it would have been obvious to duplicate this construction for the inner collar member side ends, since the inner collar member and the outer collar member are “joined at the seam 108”. Here, by having the two side ends of the inner collar member 110 also fixed to the first and second collar side ends, would provide an additional secure attachment for the inner collar member and the outer collar member. This construction also provides a uniform the collar assembly for each of the inner and outer collar members.

Regarding claim 19, the combined references teach, wherein the cinch adjustment member is a cord lock (44 of Fayle is a cord lock, see Fayle, [0026], [0027], [0028], best shown in Figure 13).

Regarding claim 20, the combined references teach, wherein the inner collar member comprises an elastic member attached to the first and second collar side ends to tighten the inner collar member against the neck region of the wearer (as combined above, 110 of Curtis comprises 62/54 of Fayle (62/54 is an elastic member, [0029]), attached to the first and second collar side ends of 110 of Curtis (as taught by Fayle) to tighten 110 of Curtis against the neck region of the wearer, see Fayle [0028], and figure 13, see also Curtis [0038], which discloses 110 as having an elastic band within 110, see also [0034]).

Regarding claim 25 (newly added), the combined references teach, wherein the inner collar member has an outer surface and the cinch cord extends through the inner collar member (110 of Curtis has an outer surface, figures 1-2, 4-5 and 7-8, as combined above 62/54 of Fayle extends through 110 (62/64 replaces the elastic band incorporated within 110, as combined above), the pocket (62/54 of Fayle replaces the elastic band incorporated within 110, as combined above, therefore, there is a pocket within 110), the cinch adjustment member on the cinch cord to tighten the inner collar member against the neck region of the wearer (44 is on 62/54 to tighten 110 of Curtis against the neck region of the wearer, as combined above).
While the combined references teach, the individual structures of the outer surface of the inner collar, the cinch cord extending through the inner collar member , the pocket, the cinch adjustment member is provided on the cinch cord, the combined references fail to teach, the cinch cord extends through the inner collar member to the outer surface and the cinch adjustment member is provided outside the pocket.
However, it is shown in Fayle, the cinch cord extends through the hood member to the outer surface and the cinch adjustment member is provided outside the pocket (62/54 extends through 28/38 of 24 to the outer surface of 24 and 44 is provided outside 28/38, [0026], best shown in figure 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cinch cord as extending to the outer surface and provide the cinch adjustment member outside the pocket as further taught by Fayle, in order to provide a device that allows the user to easily access the cinch adjustment member to lock and unlock the cinch member since the cinch cord extends to the outer surface and the cinch adjustment member is on the outside of the pocket.


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2012/0233748) in view of Fayle et al. (2002/0095712)[Fayle] in view of Fowler (2018/0042319) in view of Thiel et al. (2018/0249133)[Thiel].
Regarding claim 23, the combined references teach, the outer collar member (Curtis, 106), the base (Curtis, the location where the inner and outer collar members are joined, as per claim 7, see above), the inner and outer collar members (Curtis, 110 and 106).
The combines references fail to teach, wherein the outer collar member comprises at least one through opening adjacent the base such that any liquid captured between the inner and outer collar members can pass through the at least one through opening.
Thiel teaches, the outer member comprises at least one through opening such that any liquid captured between the inner and outer collar members can pass through the at least one through opening (“the pouch 110 is formed of a flexible, durable, and waterproof or at least water-resistant material”, [0130], “the pouch includes drainage holes to remove water from the pouch…the drainage holes are formed using holes with grommets in the waterproof and/or water-resistant material”, [0176], therefore, the outer member comprises at least one through opening such that any liquid captured between the inner and outer members can pass through the at least one through opening).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer collar member of Curtis with at least one through opening as taught by Thiel, in order to provide a “drainage hole to remove water” ([0176]) from the collar assembly.
The combined references teach, wherein the outer collar member comprises at least one through opening adjacent the base such that any liquid captured between the inner and outer collar members can pass through the at least one through opening (106 of Curtis comprises at least one through opening (as taught by Thiel, as combined above) such that any liquid captured between 110 and 106 of Curtis can pass through the at least one through opening).
Regarding the claim language “at least one through opening adjacent the base”, 
Examiner notes that the term “adjacent” is very broad and merely means “close to; lying near”, see NPL definition of adjacent. Therefore, with the addition of the at least one through opening as combined above on the outer collar member, the at least one through opening would be “adjacent the base” as claimed, since the outer collar has  fixed dimensions between the upper edge, lower edge and opposing sides, the at least one through opening would be considered close to; lying near the base, “adjacent the base” as claimed.
Further, even though the combined references do not specifically disclose does not specifically disclose “at least one through opening adjacent the base” as claimed, it, however, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one through opening adjacent the base. Such modification would be considered a mere choice of a preferred configuration for the non-evaporative liquid as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(ll)(b) and 2143(l)(E). Here, since there are finite choices in selecting a location for the at least one opening, the location being between upper edge and lower edges and opposing sides of the outer collar member. In this case, by selecting the location as being “adjacent to the base”, as claimed, the modification would allow for the collar assembly to drain water as the water accumulates near the base.

Regarding claim 24, the combined references teach, wherein the at least one through opening includes a grommet (As combined above, the at least one through opening includes a grommet, Thiel, “the drainage holes are formed using holes with grommets in the waterproof and/or water-resistant material”, [0176]).	

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis (2012/0233748) in view of Fayle et al. (2002/0095712)[Fayle] in view of Fowler (2018/0042319) in view of Thiel et al. (2018/0249133)[Thiel] in view of Luedecke (2018/0192743).
Regarding claim 25, the combined references teach, the at least one through opening (taught by Thiel as combined above).
The combined references fail to teach, wherein the at least one through opening is between about 3mm and about 8mm in diameter.
Luedecke teaches, wherein the at least one through opening is between about 3mm and about 8mm in diameter (“a sequin-based eyelet could have a diameter of approximately 5.5 mm. In some embodiments, an opening in a sequin for receiving a lace can have a size in a range between 2 mm to 6 mm. In one embodiment, an opening in a sequin may have a size of approximately 3.5 mm”, therefore, the at least one through opening is between about 3mm and about 8mm in diameter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one through opening of the combined references as being between about 3mm and 8mm as taught by Luedecke, in order to provide the drainage hole with an opening that is big enough to remove water from the collar assembly. Additionally, the drainage hole would add extra weight to the collar assembly, and by having the through opening between about 3mm and 8mm would not add excessive weight to the collar assembly. 




    PNG
    media_image1.png
    347
    782
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    600
    734
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    279
    497
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that:
“Curtis fails to teach or suggest that an inner collar forms a pocket, a cinch cord is provided in the pocket and is attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer… Fayle teaches a hood with a cinch mechanism. However, Fayle fails to teach or suggest an inner collar forming a pocket, that a cinch cord is provided in the pocket and is attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Curtis teaches “incorporating an elastic band within the comfort collar 110”, therefore, Curtis discloses an inner collar 110 forming a pocket with an elastic member/cinch cord provided in the pocket with the inner collar being configured to tighten against the neck region of the wearer, and while it may be true that Curtis does not include a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer as argued by Applicant, this particular rejection is made as unpatentable over Curtis in view of Clark and Fayle (claim 1) or Curtis in view of Fayle and Fowler (claim 15). While Curtis is used to show the claimed structure of an inner collar forming a pocket with an elastic member/cinch cord provided in the pocket with the inner collar being configured to tighten against the neck region of the wearer. The specific argued feature of a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord as argued by Applicant is taught by Fayle. The combined references of Curtis and Fayle teach that the cinch adjustment member is configured to tighten the inner collar member against the neck region of the wearer.  Additionally, the examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references.  Therefore, Applicant' s arguments are unpersuasive.


In response to Applicant’s argument that:

“There is simply no motivation to modify the teachings in Fayle to the claimed inner collar construction, Fayle simply has no collar”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, 
the Examiner has not relied on Fayle to teach the inner collar member, the Examiner provided the references of Curtis, Clark and Fayle (claim 1) or Curtis Fayle and Fowler (claim 15), in which Curtis is used to teach an inner collar 110 forming a pocket with an elastic member/cinch cord provided in the pocket the inner collar being configured to tighten against the neck region of the wearer, the specific argued feature of a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord as argued by Applicant is taught by Fayle. The combined references of Curtis and Fayle teach that the cinch adjustment member is configured to tighten the inner collar member against the neck region of the wearer. While Fayle does disclose a collar in [0007] and [0028], contrary to Applicant’s argument, as stated above the Examiner has relied on Fayle to teach the inner collar. Additionally, the examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Therefore, Applicant’s arguments are unpersuasive.

In response to Applicant’s argument that:
“Theil is cited for teaching to provide a through opening to that liquid can drain from a pouch. Theil does not teach or suggest to provide an inner collar forming a pocket, a cinch cord provided in the pocket and attached to the two side ends and a cinch adjustment member provided on the cinch cord and configured to tighten the inner collar member against the neck region of the wearer”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, 
the Examiner has not relied on Theil to teach the argued limitations. Applicant is correct when stating that Theil was used to teach the feature of at least one through opening adjacent the base such that any liquid captured between the inner and outer collar members can pass through the at least one through opening. This specific argued claim limitations of “an inner collar forming a pocket, a cinch cord provided in the pocket and attached to the two side ends and a cinch adjustment member provided on the cinch cord and configured to tighten the inner collar member against the neck region of the wearer”, is taught by Curtis and Fayle. Curtis is used to teach an inner collar 110 forming a pocket with an elastic member/cinch cord provided in the pocket the inner collar being configured to tighten against the neck region of the wearer, the specific argued feature of a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord as argued by Applicant is taught by Fayle. The combined references of Curtis and Fayle teach that the cinch adjustment member is configured to tighten the inner collar member against the neck region of the wearer. Additionally, the examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine each of the references. Therefore, Applicant’s arguments are unpersuasive.

In response to Applicant’s argument that:
“Luedecke is cited for teaching a through opening that is about 3mm to about 8mm in diameter. Luedecke does not teach or suggest to provide an inner collar forming a pocket, a cinch cord is provided in the pocket and is attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer.”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, 
the Examiner has not relied on Leudecke to teach the argued limitations. Applicant is correct when stating that Leudecke was used to teach the feature of a through opening that is about 3mm to about 8mm in diameter. Here, this specific argued claim limitations of “an inner collar forming a pocket, a cinch cord provided in the pocket and attached to the two side ends and a cinch adjustment member provided on the cinch cord and configured to tighten the inner collar member against the neck region of the wearer”, is taught by Curtis and Fayle. Curtis is used to teach an inner collar 110 forming a pocket with an elastic member/cinch cord provided in the pocket the inner collar being configured to tighten against the neck region of the wearer, the specific argued feature of a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord as argued by Applicant is taught by Fayle. The combined references of Curtis and Fayle teach that the cinch adjustment member is configured to tighten the inner collar member against the neck region of the wearer. Additionally, the examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine each of the references. Therefore, Applicant’s arguments are unpersuasive.

In response to Applicant’s argument that:
“Ying simply does not teach or suggest to provide an inner collar forming a pocket, a cinch cord is provided in the pocket and is attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer.”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, 
the Examiner has not relied on Ying to teach the argued limitations. Applicant is correct when stating that Ying was used to teach the feature of a jacket that has a greater than 10,000 mm water-resistance. Here, this specific argued claim limitations of “an inner collar forming a pocket, a cinch cord provided in the pocket and attached to the two side ends and a cinch adjustment member provided on the cinch cord and configured to tighten the inner collar member against the neck region of the wearer”, is taught by Curtis and Fayle. Curtis is used to teach an inner collar 110 forming a pocket with an elastic member/cinch cord provided in the pocket the inner collar being configured to tighten against the neck region of the wearer, the specific argued feature of a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord as argued by Applicant is taught by Fayle. The combined references of Curtis and Fayle teach that the cinch adjustment member is configured to tighten the inner collar member against the neck region of the wearer. Additionally, the examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine each of the references. Therefore, Applicant’s arguments are unpersuasive.

In response to Applicant’s argument that:
“There is simply no teaching or suggestion to modify and/or combine the references to result in the claimed invention. Thus, none of the references teach or suggest the invention as claimed in amendment independent claims 1 and 15.”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Curtis teaches “incorporating an elastic band within the comfort collar 110”, therefore, Curtis discloses an inner collar 110 forming a pocket with an elastic member/cinch cord provided in the pocket with the inner collar being configured to tighten against the neck region of the wearer, and while it may be true that Curtis does not include a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord and is configured to tighten the inner collar member against the neck region of the wearer as argued by Applicant, this particular rejection is made as unpatentable over Curtis in view of Clark and Fayle (claim 1) or Curtis in view of Fayle and Fowler (claim 15). While Curtis is used to show the claimed structure of an inner collar forming a pocket with an elastic member/cinch cord provided in the pocket with the inner collar being configured to tighten against the neck region of the wearer. The specific argued feature of a cinch cord attached to the two side ends and a cinch adjustment member is provided on the cinch cord as argued by Applicant is taught by Fayle. The combined references of Curtis and Fayle teach that the cinch adjustment member is configured to tighten the inner collar member against the neck region of the wearer.  Additionally, the examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references. Examiner notes that claim 15 includes newly added limitations, in which as stated above, the rejection of claim 15 relies on the references of Curtis in view of Fayle and Fowler. Therefore, Applicant' s arguments are unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732